Citation Nr: 0505480	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  04-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to August 
1997, to include service in Southwest Asia from May 1994 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Video Teleconference (VTC) Hearing 
in June 2004 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  
Transcripts of the veteran's testimony at the VTC and RO 
hearings are associated with the claims file.

The issue of entitlement to service connection for migraine 
headaches, to include as due to an undiagnosed illness, is 
addressed in the REMAND portion of the document below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


FINDING OF FACT

It has not been shown, by competent evidence, that the 
veteran has a memory loss disability or signs or symptoms of 
an undiagnosed illness which includes memory loss that was 
present in service or proximate thereto or is otherwise 
related to service.

CONCLUSION OF LAW

A memory loss disability was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred in 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in December 2002 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support her claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would obtain any private 
treatment records she identified as related to this claim, 
provided she completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on her behalf.  
The letter also informed the veteran to inform the RO of any 
additional evidence she desired obtained or to send it, which 
the Board construes as reasonably informing her to submit any 
evidence in her possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO arranged for a Persian 
Gulf Registry protocol and obtained the veteran's VA 
treatment records.  Neither the veteran nor her 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance which 
has not been acted upon.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c).

The veteran submitted her claim in September 2002.  The 
February 2003 rating decision denied the claim.

Factual background.

In May 1994, the veteran was designated for a deployment to 
Southwest Asia.  A medical screening conducted during the 
same month determined that the veteran was medically 
qualified for the deployment.  The veteran returned in 
September 1994.

The SMRs reflect no entries for complaints, findings, or 
treatment for, memory loss after September 1994.  A March 
1997 entry in the SMRs reflects that it is for an 
"abbreviated separation physical," and that the veteran had 
no complaints except for discomfort in her left thumb.  There 
are no records complaints, findings, or treatment for, memory 
loss in the years immediately after the veteran's discharge 
from active service.

At the Persian Gulf protocol, the veteran reported her 
symptoms to be headaches, weight gain, and memory loss.  She 
reported that those symptoms began approximately three years 
after her return from the Persian Gulf.

A January 2003 VA Neurological Consult reflects that the 
neurological examination revealed no abnormalities, and a CT 
scan was interpreted as negative.

At the January 2004 RO hearing, the veteran related that she 
noticed the onset of her short-term loss to be "within the 
last couple of years."  She described her symptoms as 
sometimes, while at work, she would forget what she was 
doing, and then it would come back to her; or, while driving 
she would temporarily forget where she was going; and, while 
talking on the phone, if a question was asked, she would 
require an extra second to answer.  The veteran related that, 
as she thought about it, she attributed those occurrences to 
her service in the Gulf.

A March 2004 treatment note by the veteran's primary VA 
provider reflects the veteran's report of memory loss which 
began in the Gulf, and that the memory loss persists.  
Parenthetically, the Board notes that the veteran waived 
initial RO consideration of this evidence.  At the VTC, the 
veteran repeated her experience of forgetting where she was 
going while driving, and when in the middle of something, all 
of a sudden, for a second, she forgot what she was doing.  
The veteran opined that she was too young for those 
occurrences to be age related.  She also related that she 
wrote notes to remind herself to do things.  The veteran 
related that a VA provider told her that memory loss is one 
of the symptoms which appear among Gulf veterans.

The veteran's representative asserted that a May 2003 VA 
treatment note reflects that the provider opined that the 
veteran's memory loss was due to her Gulf service.

Analysis.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. § 
1110, 1131; 38 C.F.R. § 3.303.  To prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the period prior to March 1, 2002, the provisions of 38 
C.F.R. § 3.317 stated, in pertinent part:

(a)(1) VA shall pay compensation...to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  (2) For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  (3) For purposes of this section, disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001). Subsection (a) of 38 
U.S.C.A. § 1117, as amended, states:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest- (A) during service 
on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War; or (B) to 
a degree of 10 percent or more during the presumptive period 
prescribed under subsection (b).  (2) For purposes of this 
subsection, the term 'qualifying chronic disability' means a 
chronic disability resulting from any of the following (or 
any combination of any of the following): (A) An undiagnosed 
illness.  (B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  (C) Any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants a presumption of service-connection.

By interim final rule, the presumptive period for 
compensation for Persian Gulf veterans has been extended to 
December 31, 2006.  See 66 Fed. Reg. 56,614-15 (Nov. 9, 
2001).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

As noted, the veteran related that she first noted what she 
termed as memory loss to have first occurred either in 1997 
or in 2002, depending on whether the date reflected in the 
Persian Gulf protocol or the one provided at the RO hearing 
is used.  In any event, the veteran's SMRs reflect no record 
of any memory loss symptoms after her gulf service and, by 
her own accounts, it is of relatively recent vintage.  The 
Board notes no entries in her treatment records of any 
clinical confirmation of memory loss.  Contrary to the 
veteran's representative's assertion, the May 2003 opinion 
does not address the veteran's claimed memory loss.  The 
provider restricted his opinion solely to the claimed 
migraine headaches.

The Board notes the March 2004 VA treatment note, which 
reflects an assessment that includes, "short term memory 
loss persists."  The Board further notes that the examiner 
appears to have based that assessment solely on the veteran's 
report.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, Dolan v. Brown, 9 Vet. App. 358 (1996), and 
restating a patient's oral history is not a valid medical 
opinion of etiology.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  The veteran's belief that her "short term memory 
loss" is due to her service in the Gulf is not competent 
evidence.  Lay persons may relate symptoms they observed, but 
they may not render an opinion on matters which require 
medical knowledge, such as the underlying condition which is 
causing the symptoms observed.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

There simply is no competent evidence of a clinical disorder, 
diagnosed or undiagnosed, which may entail memory loss.  Her 
subjective complaints, in the absence of some clinical 
confirmation, do not provide a basis for granting service 
connection for a chronic disease or disability.  For the 
reasons set forth above, the Board finds that the evidence 
preponderates against a finding of service connection.  
38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness, is denied.


REMAND

A March 2003 treatment note by the veteran's primary VA care 
provider reflects the veteran's report that her health was 
excellent prior to service in the Gulf, and that she started 
to experience headaches while there.  The note also reflects 
that the veteran's headaches appear to be related to her 
military service in the Gulf because she never experienced 
migraine headaches before.  The examiner opined that, because 
the headaches were experienced by the veteran during her 
military service, have continued since her discharge, and 
have become more intense, they are more likely than not 
related to her military service.

The Board notes that the opinion appears to be based on 
history provided, without access to or reference to clinical 
information supporting the conclusion.  It is reported that a 
neurologist had treated the appellant.  That individual is 
not identified, so it is unclear whether those records have 
been sought or obtained.  In view of the VCAA and the duties 
otherwise imposed on the VA, a determination should be made 
as to the identity of the provider and records requested, if 
not on file. Thus, as to this issue, additional development 
is needed.

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that any 
treatment records related to the 
veteran's migraine headaches not already 
associated with the case file are 
obtained and associated with the claim 
file.  Specifically, she should be 
contacted to identify the neurologist 
who reportedly provided treatment of her 
headaches post service.  Reportedly, 
this neurologist diagnosed the 
migraines.  After identified, if these 
records have not been provided or 
requested, they should be obtained for 
association with the record.  If the 
records cannot be obtained, the claims 
file should contain documentation of the 
attempts made to obtain the records.  In 
addition, if the appellant has 
maintained a record of when the 
headaches have occurred, she should be 
asked to submit a copy of that document 
for association with the claims file.

2.  Thereafter, and whether or not 
records are obtained, the RO should 
arrange for an appropriate 
examination(s) to determine the etiology 
of the veteran's diagnosed migraine 
headaches.  Request the examiner(s) to 
opine whether migraine headaches have 
been, or can be, clinically confirmed.  
Should the examiner(s) determine the 
veteran to experience migraine 
headaches, request the examiner(s) to 
opine whether it is as likely as not 
(probability of at least 50 percent) 
that diagnosed migraine headaches are 
related to the veteran's active service.  
Request the examiner(s) to specifically 
note the clinical findings or other 
objective evidence on which the opinion 
is based.  The RO should ensure that the 
case file is provided to the 
examiner(s).

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that the 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


